          Case 4:16-cv-07387-JSW Document 192 Filed 06/03/21 Page 1 of 3



 1   MMBRIAN A. WILLIAMSON - # 336547
     CALLAGY LAW, P.C.
 2   2550 W Union Hills Drive, Suite 350-341
     Phoenix, AZ 07652
 3   Telephone: (201)261-1700
     Facsimile: (201)621-6236
 4   E-mail: bwilliamson@callagylaw.com
 5   [Additional counsel listed on signature page.]
 6   Attorneys for Plaintiffs
     PARKRIDGE LIMITED AND MABEL MAK
 7
                                   UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
     PARKRIDGE LIMITED, a Hong Kong                   Case No. 4:16-cv-07387-JSW
10   corporation, by Mabel Mak, and MABEL MAK,
     an individual,                                   NOTICE OF APPEARANCE OF
11
                            Plaintiffs,               BRIAN A. WILLIAMSON
12
             v.
13                                                    Complaint Filed:   December 29, 2016
     INDYZEN, INC., a California
14   corporation, and PRAVEEN NARRA
     KUMAR, an individual,
15
                            Defendants.
16

17
     INDYZEN, INC., a California corporation,
18
                            Counter-Plaintiffs,
19
             v.
20
     PARKRIDGE LIMITED, a Hong Kong
21   corporation and RANDY DOBSON, an
     individual,
22
                            Counter-Defendants.
23

24

25

26

27
                                                                              Case No. 4:16-cv-07387-JSW
28   NOTICE OF APPEARANCE OF BRIAN A. WILLIAMSON
           Case 4:16-cv-07387-JSW Document 192 Filed 06/03/21 Page 2 of 3



 1          To the Clerk of the Court for the United States District Court for the Northern District of
 2   California:
 3
            PLEASE TAKE NOTICE THAT Brian A. Williamson hereby enters his appearance as attorney
 4
     of record for Defendants, Parkridge Limited and Mabel Mak, in the above-captioned matter. Mr.
 5
     Williamson was previously admitted into this matter via pro hac vice on April 7, 2021. See ECF No.
 6

 7   188. Mr. Williamson has now been barred in the State of California and now has been admitted to

 8   practice in the Northern District of California.

 9          Mr. Williamson respectfully requests that all pleadings, orders, motions, notices, and other
10
     papers in this action henceforth be served on him. His address, telephone, fax, and email are listed
11
     below as follows:
12
                                    CALLAGY LAW, PC
13                                  Brian A. Williamson, Esq. - # 336547
                                    2550 W Union Hills Drive, Suite 350-341
14                                  Phoenix, AZ 07652
15                                  Telephone: (201)261-1700
                                    Facsimile: (201)621-6236
16                                  E-mail: bwilliamson@callagylaw.com

17

18

19
20

21

22

23

24
                          [SIGNATURE BLOCK CONTINUED ON NEXT PAGE]
25
                                        2                                       Case No. 4:16-cv-07387-JSW
26   NOTICE OF APPEARANCE OF BRIAN A. WILLIAMSON

27

28
         Case 4:16-cv-07387-JSW Document 192 Filed 06/03/21 Page 3 of 3



 1
     DATED: June 3, 2021                      CALLAGY LAW, P.C.
 2

 3
                                        By:
 4                                            BRIAN A. WILLIAMSON
 5
                                        CONSTANCE J. YU (SBN 182704)
 6                                      PUTTERMAN | YU LLP
                                        345 California Street, Suite 1160
 7
                                        San Francisco, CA 94104-2626
 8                                      Telephone: (415) 839-8779
                                        Facsimile: (415) 737-1363
 9                                      E-mail: cyu@plylaw.com

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
                                        3                          Case No. 4:16-cv-07387-JSW
26   NOTICE OF APPEARANCE OF BRIAN A. WILLIAMSON

27

28
